DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
1.	Applicant’s election without traverse of Group I, encompassing claims 212-241, and further election of SEQ ID NOs: 24 and 35 as the antibody heavy chain variable region sequence and light chain variable region sequence, respectively, in the reply filed on January 10, 2022 is acknowledged. 

2.	Claims 242-243 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on January 10, 2022.

3.	Claims 212-241, to the extent they are drawn to the elected sequences of SEQ ID NOs: 24 and 35, are under examination in the current office action.

Information Disclosure Statement
4.	The information disclosure statements (IDSs) filed on 01/27/2022 have been considered and the references therein are of record.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


5.	Claims 212-229 and 240-241 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 212 is directed to an anti-TREM2 antibody having a “modified” Fc polypeptide that specifically binds to a transferrin receptor. The specification at paragraph [0101] defines a “modified Fc polypeptide” as “an Fc polypeptide that has at least one mutation, e.g., a substitution, deletion or insertion, as compared to a wild-type immunoglobulin heavy chain Fc polypeptide sequence, but retains the overall Ig fold or structure of the native Fc polypeptide.” However, no native sequence(s) is/are claimed for comparison purposes. Thus, provided any particular anti-TREM2 antibody, one of skill in the art would not be able to tell whether or not the Fc polypeptide sequence was modified as there is no stated “natural” sequence with which to compare it.
	The skilled artisan would also recognize that not only do the sequences of different immunoglobulin classes vary between themselves, but also that the same classes (IgG, IgA, IgM, IgD, IgE) vary between species of animal. Further, even within, for example, the IgG class, different subclasses contain different sequences within the Fc region, and even the different subclasses have different “wild-type” allotypes that also differ in sequence, particularly within the CH3 domain. See, for instance, Figure 3 of Vidarsson et al. (Front. Immunol. 2014, 5(520), 1-17). Thus, if one were to compare the Fc region of an anti-TREM2 antibody having a particular IgG subclass and allotype to a different Fc region from an anti-TREM2 having the same IgG subclass but different allotype, the sequence could be said to be “modified” despite both sequences being “wild-type”. In this case, given a sequence which meets the structural limitations of the claims, e.g. an anti-TREM2 antibody having a Fc region that has at least one different from a wild-type sequence, one would still be unable to determine if this sequence meets the limitations of a modified sequence or not. The metes and bounds of the claim therefore cannot be readily determined.
	Dependent claims 213-229 and 240-2241 are included in this rejection because they contain all of the limitations of base claim 212, yet nothing in addition that would aid in clarifying the issue.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

6.	Claims 212-241 are is/are rejected under 35 U.S.C. 103 as being obvious over Monroe et al. (WO 2016/023019 A2; published 11 Feb 2016) in view of Chen et al. (WO 2018/152359 A1; priority to 17 Feb 2017).
The applied reference has a common applicant and inventor with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2).
Monroe et al. disclose methods and compositions that include monoclonal, chimeric or humanized antibodies, or antigen-binding fragments, that specifically bind human TREM2 protein (see abstract), which is on point to present claims 212 and 240. Regarding claims 213-214, Monroe teaches that an agonist antibody that binds to a human TREM2 protein and induces one or more TREM2 activities (see [0026]-0027]), wherein such activities include inducing spleen tyrosine kinase (Syk) phosphorylation (see [0027] at p.10; [0293]; [0592]-[0594]; and claim 18(iv) at p. 349). The TREM2 agonist antibody is also taught to increase the survival and/or function of macrophages, microglial cells and monocytes (i.e., myeloid cells) (see claim 18 (iii) at p. 349; [0027] and [0286]), or it may induce the migration of microglial cells (see [0038]), which addresses present claim 215. These one or more TREM2 activities may include induction of clearance by microglial cells or phagocytes (such as apoptotic neuron clearance, nerve tissue debris clearance, disease-causing protein clearance, etc.) without inflammation (see embodiments 21-22 at [0443]), which addresses present claim 216. Given that the TREM2 antibody disclosed by Monroe is taught to encompass all of the functional attributes of the present claims, and absent any structural limitations of the claimed TREM2 antibody, the antibody of Monroe would be expected to necessarily be capable of increasing levels of sTREM2 as in present claim 217, absent evidence to the contrary.
Monroe further teaches that it may be desirable to modify the Fc region of the anti-TREM2 antibody (see [0030]), such as to increase the serum half-life of the antibody, impair the effector function of the antibody, wherein one or more modifications to the Fc region may comprise one or more amino acid substitutions (see [0339]-[0340], and embodiments 95-96, 104-105, 116-117, 231-232, etc. at [0443])), which is on point to present claims 220-221. And with respect to claim 241, Monroe discloses a pharmaceutical composition comprising an anti-TREM2 antibody of the invention and a pharmaceutically acceptable carrier (see [0046], [0139] and [0371]).
Finally, Monroe teaches that the TREM2 antibody may be a bispecific antibody, a multivalent antibody, a conjugated antibody, or a chimeric antibody, wherein the bispecific antibody may recognized TREM2 and a blood brain barrier (BBB) targeting protein such as transferrin receptor (see [0030], [0041] and [0241]). Monroe notes at [0283] that the brain and spinal cord are considered “immune privileged” organs in that they are separated from the rest of the body by a series of endothelial cells known as the BBB, which prevents most infections from reaching the vulnerable nervous tissue. The BBB also block entry of most antibodies. Thus, Monroe suggests a bispecific antibody molecule that binds to a first antigen, such as TREM2, and a second antigen that facilitates transport of the molecule across the BBB, such as the transferrin receptor (TfR), which is a protein found enriched on BBB endothelial cells (see [0337]).
However, although Monroe recognizes the benefit of modifying the TREM2 antibody in some manner to facilitate its transport across the BBB, such as by joining it to an antibody recognized in the art to act as a BBB transporter (i.e., an anti-TfR antibody), the reference does not teach that the Fc region of the anti-TREM2 antibody is modified such that it specifically binds to a transferrin receptor, as in present claim 212.
Chen et al. teach antibodies having a modified Fc polypeptide (see [0054]). Chen teaches that the disclosed antibody comprises: 
(a) a first antigen-binding portion comprising a first variable region that specifically binds the target antigen, wherein the first antigen-binding portion comprises (i) a first heavy chain comprising a first Fc polypeptide and (ii) a first light chain; and 
(b) a second antigen-binding portion comprising a second variable region that specifically binds to the target antigen, wherein the second antigen-binding portion comprises (i) a second heavy chain comprising a second Fc polypeptide and (ii) a second light chain; wherein the first Fc polypeptide and/or the second Fc polypeptide is a modified Fc polypeptide (see [0055]-[0056]), and wherein the first Fc polypeptide and/or the second Fc polypeptide specifically binds to a transferrin receptor (see [0062] and claim 106). In particular, although Chen describes binding to a different neuronal antigen (Tau peptide), the reference discloses that the modifications to the Fc polypeptides are done to confer transferrin receptor (TfR) binding and transport of the antibody across the blood-brain barrier (BBB) (see [0624]). Such teachings are on point to the Fc polypeptide of claim 212 and the antibody limitations of present claim 218. 
In addition to engineering the Fc polypeptide to bind to TfR, Chen teaches that “knob-into-holes” engineering may also be used in the recombinant expression of antibodies (see [0414], [0452]-[0464]), wherein a “knob” mutation  to prevent homodimerization and promote heterodimerization with an Fc comprising “hole” mutations may be used (see [0644], [0099], [0147]), which addresses present claim 219.  Such engineering requires modification of both Fc polypeptides of an antibody. Further, Chen discloses that the first Fc polypeptide and/or the second Fc polypeptide may include modifications that reduce effector function or extend serum half-life (see [0060], [0099] and [0147]), which is on point to present claims 220-221. Chen teaches that the first and/or second Fc polypeptide comprises at least two substitutions at positions selected from the group consisting of 384, 386, 387, 388, 389, 390, 413, 416 and 431, according to EU numbering, and that the first Fc polypeptide and/or the second Fc polypeptide may comprise substitutions at at least three, four, five, six, seven, eight, or nine of the positions (see [0062]), which address the limitations of claims 222-223.
Regarding present claim 224, Chen teaches that the first Fc polypeptide and/or the second Fc polypeptide further comprise one, two, three, or four substitutions at positions 380, 391, 392, and 415, according to EU numbering (see [0063]). Regarding present claims 225-227, Chen discloses that the first Fc polypeptide and/or the second Fc polypeptide comprises Trp at position 388, or an aromatic amino acid at position 421, wherein the aromatic amino acid at position 421 is Trp or Phe (see [0064]).
With respect to claim 228, Chen teaches that the first Fc polypeptide and/or the second Fc polypeptide comprises 2, 3, 4, 5, 6, 7, 8, 9, 10, or 11 positions selected from the following: position 380 is Trp, Leu, or Glu; position 384 is Tyr or Phe; position 386 is Thr; position 387 is Glu, position 388 is Trp; position 389 is Ser, Ala, Val, or Asn; position 390 is Ser or Asn; position 413 is Thre or Ser; position 415 is Glu or Ser; position 416 is Glu; and position 421 is Phe (see [0066]). 
Regarding claim 229, Chen teaches that the first Fc polypeptide and/or the second Fc polypeptide comprises 11 positions as follows: position 380 is Trp, Leu, or Glu; position 384 is Tyr or Phe; position 386 is Thre; position 387 is Glu; position 388 is Trp; position 389 is Ser, Ala, Val, or Asn; position 390 is Ser or Asn; position 413 is Thre or Ser; position 415 is Glu or Ser; position 416 is Glu; and position 421 is Phe.
Regarding claims 230-231, Chen teaches the Fc sequence of SEQ ID NO: 214 which is identical to the amino acid sequence of instant SEQ ID NO: 100, and thus would a CH3 domain with 100% identity to amino acids 111-217 of SEQ ID NO: 100, as well as 100% identity to the entirety of the sequence of SEQ ID NO: 100. See alignment below, wherein Qy = the instant SEQ ID NO: 100, and  Db = Chen’s SEQ ID NO: 214.
Query Match  100.0%;  Score 1166;  DB 1;  Length 217; Best Local Similarity   100.0%;  Matches  217;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy      1 APELLGGPSVFLFPPKPKDTLMISRTPEVTCVVVDVSHEDPEVKFNWYVDGVEVHNAKTK 60
          ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db      1 APELLGGPSVFLFPPKPKDTLMISRTPEVTCVVVDVSHEDPEVKFNWYVDGVEVHNAKTK 60

Qy     61 PREEQYNSTYRVVSVLTVLHQDWLNGKEYKCKVSNKALPAPIEKTISKAKGQPREPQVYT 120
          ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db     61 PREEQYNSTYRVVSVLTVLHQDWLNGKEYKCKVSNKALPAPIEKTISKAKGQPREPQVYT 120

Qy    121 LPPSRDELTKNQVSLTCLVKGFYPSDIAVEWESYGTEWSSYKTTPPVLDSDGSFFLYSKL 180
          ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db    121 LPPSRDELTKNQVSLTCLVKGFYPSDIAVEWESYGTEWSSYKTTPPVLDSDGSFFLYSKL 180

Qy    181 TVTKEEWQQGFVFSCSVMHEALHNHYTQKSLSLSPGK 217
          |||||||||||||||||||||||||||||||||||||
Db    181 TVTKEEWQQGFVFSCSVMHEALHNHYTQKSLSLSPGK 217

Additional sequence searches reveal that numerous other Fc sequences disclosed by Chen are identical to sequences recited in present claims 230-231. For example, Chen’s SEQ ID NO: 271 (see [0070]) is identical to the instant SEQ ID NO: 219; Chen’s SEQ ID NO: 272 ([0070]) is identical to the instant SEQ ID NO: 220; Chen’s SEQ ID NO: 273 ([0070]) is identical to the instant SEQ ID NO: 221; Chen’s SEQ ID NO: 274 ([0070]) is identical to the instant SEQ ID NO: 222, etc.
	Furthermore, with respect to claims 232-239, Chen teaches each of the recited Fc polypeptide sequences as follows, each being 100% identical to its respective instantly claimed sequence as listed:
Chen’s SEQ ID NO
Instant SEQ ID NO
Recited in claim number(s)
367
252
230-231, 232-234
532
449
230-235
280
212
234, 238
630
462
235, 239
379
264
230-231, 236-238
539
456
230-231, 236-237, 239

 
Accordingly, Chen’s teachings provide for all limitations regarding the modified Fc polypeptides of the present claims.
It would have been obvious to one of ordinary skill in the art at the time of filing to have modified the TREM2 antibody of Monroe according to the teachings of Chen related modifying one or both of the Fc polypeptides of an antibody so that it specifically binds the transferrin receptor and thereby arrive at the presently claimed invention. The artisan would have been motivated to undertake such modifications in view of the teachings by Monroe indicating that the TREM2 antibody would be more effective for the treatment of neurological disorders and diseases if it was able to be transported across the BBB to exert its effects. While Monroe suggests linking the TREM2 antibody to a TfR antibody, Chen provides an alternative, and more practical, approach: modification of the Fc region of the antibody such that it binds TfR and is transported across the BBB independent of a carrier protein (such as an anti-TfR antibody). Given the routine and well-understood state of the art at the time of filing with respect to Fc engineering techniques, the skilled artisan would not only have been motivated to make modifications to the Fc region of the TREM2 antibody, but also would have had a reasonable expectation that such modifications would be successful, particularly in view of the demonstrated production of such TfR-binding effects by Chen. Additional modifications relating to antibody effector functions, heterodimerization, or extending serum half-life would similarly be obvious given that these are recognized beneficial properties for therapeutic antibodies.  Thus, the invention as claimed is rendered obvious in view of the prior art teachings. This is because the artisan has good reason to pursue the known options within his or her technical grasp to obtain predictable results. Such would amount to applying a known technique (i.e., modifying the Fc region to enhance TfR binding) to a know product (i.e., the TREM2 antibody of Monroe) ready for improvement to yield predictable results.
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

7.	Claims 212, 221 and 241 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-5, 16-17, 19, 23 and 25 of copending Application No. 16/782,984 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the co-pending ‘984 claims recite a method for transporting an agent that binds to a therapeutic CNS target across the BBB, linking the agent to a protein that binds to a transferrin receptor (TfR), wherein the therapeutic target is TREM2, the agent is an antibody, and the protein that binds TfR is a modified Fc polypeptide. Thus, the instantly claimed product claims would be obvious in view of the method recited in the co-pending claims.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

	
Conclusion
8.	No claims are allowed.

9.	It is noted that the issue of whether the claimed antibody is a product of nature, and thus non-patentable under 35 U.S.C. 101, has been considered by the examiner. However, the burden is on the Office to provide evidence of such a naturally-occurring antibody that specifically binds TREM2 and has a modified Fc polypeptide that specifically binds to a TfR; absent this evidence, the possibility of such an antibody existing naturally is insufficient to invoke a rejection under §101.
	The issues of enablement and written description were also considered. The Examiner notes that the evidence of record supports a conclusion that applicant was in possession of a representative number of TREM2 antibodies, even those having the recited functional limitations of claims 231-217, or else could readily determine such antibodies from those provided. Also, given the disclosure of the instant specification and the general knowledge in the art at the time of filing, one of skill in the art would have been able to make modifications to the Fc regions of the TREM2 antibodies to enhance TfR binding, promote heterodimerization, enhance serum half-life, or reduce effector functions as claimed.


Advisory Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kimberly A. Ballard whose telephone number is (571)272-2150. The examiner can normally be reached Mon-Fri 8AM - 5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Stucker can be reached on 571-272-0911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KIMBERLY BALLARD/Primary Examiner, Art Unit 1649